Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group IV, claims 21-23 in the reply filed on 10/17/22 is acknowledged.
Because applicant canceled the nonelected claims 1-20, those claims are no longer withdrawn.  Furthermore, applicant added claims 24-43.  Thus, claims 21-43 are pending and are under examination.
Information Disclosure Statement
The information disclosure statements submitted on 9/24/20, 10/16/20, 12/11/20 and 5/11/21 were acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter in claims 28-32 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  For example, the tapers are not shown. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is rejected because it is unclear whether the pH indicator is being positively claimed because it is claimed in the “configured to” claim language.  For examination purposes, the Office will interpret the claim language as intended use and/or functional claim language.  

Claims 28-32 are rejected because the claimed subject matter is unclear.  What is the upstanding boundary?  Varying tapers is unclear.  What is a greater outward taper?  The taper positioning being relative to vertical is unclear.  The sidewall extends generally upwardly and outwardly is unclear. 
Claim 34 is rejected because the terms majority and minority are relative terms which make the claim unclear. 
Claim 35 is rejected because “spare pH indicators” is unclear.  The pH indicators are not positively claimed in claim 21 since they are claimed in the “configured to” claim language. 
Claims 37-43 are rejected because pH indicator is not positively claimed in claim 21 because it is claimed in the “configured to” claim language, and thus, it is unclear whether the pH indicator, azo dye, and substrate are intended to be part of the claimed container.  For examination purposes, the Office will interpret the claim language as intended use and/or functional claim language.  The Office suggests claiming the pH indicator in the body of the claim as a separate limitation if applicant intended to positively claim this feature.  
Claim Interpretation
The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-32 and 34-43 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Duvigneau (WO 2007/141775).
As to claim 21, Duvigneau discloses a container comprising: a base (e.g., bottom of bucket), an upper rim (e.g., rim 28), and at least one upstanding sidewall (e.g., side wall 22) therebetween; a flexible retention arm (e.g., support frame 60) attached to the at least one upstanding sidewall and/or upper rim, said flexible retention arms configured to secure a pH sensitive indicator; and at least one transparent surface (e.g., 36) through which the pH sensitive indicator can be observed from a location external to the container.
As to claim 22, see e.g., handle 48. 
As to claims 23, 24, and 36, see e.g., fig. 2 which shows handle with holes attached to pivot axis.
As to claims 25 and 26, see e.g., fig. 2 et seq. 
As to claim 27, see e.g., wheels 42. 
As to claims 28-32, see fig. 2 et seq.  See 112 rejections.
As to claim 34, see e.g., claim 11. 
As to claim 35-43, see 112 rejection above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Duvigneau in view of Fricker et al. (US 6329207, cited in IDS).
See Duvigneau above. 
As to claim 33, Duvigneau does not specifically disclose the container is made of polypropylene.  Fricker discloses in e.g., col. 5, lines 10-15, the container 10 is constructed from a flexible material such as polypropylene.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have a specific type of material because it would be desirable to utilize a material that is cost efficient and easily accessible. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



10/22/2022